Title: To George Washington from Miles Merwin, 13 June 1793
From: Merwin, Miles
To: Washington, George



May it please the President,
Philadelphia June 13th 1793

Having received information that, Mr Lear, Your private Secretary has resigned his Office, this address is designed as an application for it, if it is not already supplied.
If Your Excellency should think this request deserving an answer it can be conveyed to me by Master Custis at my Schoolhouse, or by a Servant at my dwelling north second street No. 191.
Relying on your generosity alone, to pardon my assurance in making this application, without any other apology, I have the honour to subscribe myself your Excellency’s most obedient and very humble servant

Miles Merwin

